11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
Carolyn Butler
            Appellant
Vs.                  No. 11-05-00173-CV -- Appeal from Dawson County
McDonald’s Corporation/Kenneth Fadke
            Appellees
 
            Carolyn Butler has filed in this court a motion to dismiss her appeal.  The motion is granted,
and the appeal is dismissed.
 
                                                                                                PER CURIAM
 
August 18, 2005
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of: Wright, J., and McCall, J.